Citation Nr: 1612532	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-11 233A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a kidney disorder with recurrent urinary tract infections (UTIs).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from June 1996 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denying the Veteran entitlement to service connection for sleep apnea and kidney disease.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript of this hearing has been associated with the claims file.

The Board notes that although the Veteran's original claim was characterized as a kidney condition, the Veteran's February 2016 testimony included a description of symptoms related to recurrent UTIs with kidney stones and kidney infections.  Accordingly, consistent with VA's duty to sympathetically construe claims to encompass any disabilities or symptoms that may reasonably be encompassed by the claimant's description, the Board has re-characterized the Veteran's claim as a kidney disorder with recurrent UTIs.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that VA's Record Management Center (RMC) confirmed that the Veteran's service treatment records had been lost in July 2008, and the Veteran was notified of this fact.  Subsequently, in May 2014 some of the Veteran's service treatment records were associated with the VBMS claims file.  However, at her February 2016 hearing, the Veteran testified that she was "pretty certain" that some of her service treatment records were missing.  Although it is unclear whether there are additional outstanding service treatment records, the Board notes that VA has a heightened duty to consider the "benefit of the doubt" doctrine when service treatment records are missing or destroyed.  See generally Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v, Derwinski, 1 Vet. App. 365, 367 (1991).

As for outstanding relevant medical treatment records, at her Board hearing the Veteran testified that she was diagnosed with sleep apnea by the Orlando VA Medical Center (VAMC) in 2008.  The Veteran further testified that she had been treated for kidney issues, including kidney stones, and UTIs by Dr. R. L., Florida Hospital, and a gynecologist at the Orlando VAMC.  Specifically with regard to kidney stones, the Veteran reported that she received treatment for those kidney stones and related infections in 2011.  Although the undersigned VLJ held the record open for 30 days to allow the Veteran to submit supporting private medical records from Dr. R. L. and Florida Hospital regarding her kidney disorder claim, the Veteran essentially submitted a report of an August 2014 report of Dr. R. L. in which the diagnostic assessment included urinary tract infection and calculus of kidney.  No other private treatment records have been submitted.  However, consistent with VA's above discussed duty to assist, remand of this claim is required so that the Veteran's outstanding VA treatment records may be procured, and so that the Veteran may, at her discretion, authorize VA to collect any outstanding private treatment records relevant to her kidney disorder on her behalf.

Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  In some cases a medical examination may also require an opinion as to etiology-the underlying medical cause of a particular disability or condition.  Cf. id.  For the reasons that follow, the Board finds that both the Veteran's sleep apnea and her kidney disorder with recurrent UTIs represent such a case.

With regard to her sleep apnea claim, the Board notes that the Veteran's February 2016 hearing testimony reveals that she first started experiencing symptoms of sleep apnea around 1999 or 2000.  Moreover, although as discussed above the Veteran's Orlando VAMC records diagnosing her with sleep apnea are not presently associated with the claims file, a review of the private treatment records from Dr. R. C. and Dr. P.G from January 2009 and October 2009 discuss the Veteran's history of sleep apnea.  Additionally, a review of the Veteran's service treatment records reflects weight gain, insomnia, fatigue, and difficulty sleeping.  Accordingly, as there is evidence of a current disability as well as lay and potential medical evidence of incurrence during service, an etiology opinion is required to assist the Veteran in further adjudication of her sleep apnea claim.

As for the Veteran's kidney disorder with recurrent UTIs, a review of the Veteran's service treatment records reveals at least one diagnosis of a UTI with pregnancy in September 2001.  This is consistent with the Veteran's testimony that she suffered from a UTI during one of her pregnancies in service.  However, these records do not reveal whether the Veteran's UTI was associated with her kidneys at that time.  Given the Veteran's testimony regarding recurrent UTIs and kidney issues since her pregnancy, her symptoms of UTIs and kidney issues including kidney stones post service, medical evidence of at least one UTI during service, and the possibility that some of her service treatment records may have been lost, an etiology opinion is likewise required to assist the Veteran in further adjudication of her kidney disorder claim.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Orlando VAMC treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to sleep apnea and a kidney disorder to include urinary tract infections.  If she returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After completing the development above schedule the Veteran for an examination with an appropriate clinician for her sleep apnea, and kidney disorder with recurrent UTIs.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

i. The AOJ is advised that in this case some of the Veteran's service-treatment records may have been lost, and that the development of lay history is particularly important to proper review of this claim. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's service treatment records.

ii. The Veteran's lay statements on her May 2012 VA Form 9.

iii. The Veteran's February 2016 hearing testimony.

c. Accordingly, the examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during active service or is otherwise related to service.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's kidney disorder with recurrent UTIs began during active service or is otherwise related to service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this, provide a rationale for that conclusion, and address whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

e. The examiner is advised that the law requires medical opinions must be both fully informed and explained.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




